Citation Nr: 1636584	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09-18 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from April 11, 2006 to September 10, 2009, a rating higher than 50 percent from September 11, 2009 to June 20, 2011, and a rating higher than 70 percent thereafter.

2.  Entitlement to an effective date prior to June 20, 2011 for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Penny E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tatiana Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Togus, Maine. 

In August 2009, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file. 

The issue of entitlement to a rating in excess of 70 percent for service-connected PTSD, and the claim of entitlement to an effective date prior to June 20, 2011 for the grant of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From April 11, 2006, to September 10, 2009, the Veteran's psychiatric symptomatology resulted in impairment that most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Affording the Veteran the benefit of the doubt, the Board finds that for the period of the claim from September 11, 2009, the Veteran's PTSD resulted in functional limitation most closely approximating occupational and social impairment with deficiencies in most areas.
CONCLUSIONS OF LAW

1.  From April 11, 2006, to September 10, 2009, the criteria for an initial rating higher than 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  From September 11, 2009, the criteria for an evaluation of 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in April 2006.  The claim for increased ratings for PTSD was last readjudicated in December 2015. 

The claim for higher ratings for PTSD arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, Social Security Administration records, and VA examination and opinion reports.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Initial Rating Claim

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants higher disability ratings than currently assigned.  By a rating decision in June 2008, the RO granted service connection for PTSD and  assigned a 30 percent evaluation effective April 11, 2006, the date of claim.  The Veteran appealed for a higher rating.  In August 2011, the RO increased the evaluation for the Veteran's PTSD from 30 to 50 percent, effective September 11, 2009, and assigned a higher evaluation of 70 percent from June 20, 2011.  The Veteran continued his appeal for higher ratings.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran is service-connected for PTSD is evaluated under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  

Under the Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  
A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

Under the DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.  

From April 10, 2006 to September 9, 2009

VA treatment records in April 2006, show that the Veteran was seen for complaints of anxiety, depression, low motivation, sleep disturbance, concentration difficulties, fatigue and excessively irritability.  Mental status examination revealed he was restless and anxious.  He had restricted affect and talked fast without pressure.  A subsequent treatment note also showed his affect was depressed and anxious and his thoughts were focused on his anxiety.  There was no evidence of psychosis, irritability or agitation.  Thoughts were clear and orderly.  The Veteran denied suicidal or homicidal ideation.  A few weeks later a clinician noted that his mood had improved and he appeared relaxed.  He denied suicidal or homicidal ideation, or high anxiety.  GAF scores of 48 and 50 were noted.  In October 2006 a GAF score of 53 was recorded.   

In August 2007 he was again seen for anxiety, some depression and insomnia.  Subsequent treatment notes show complaints of anxiety, difficulty concentrating, sleep disturbance and panic attacks.  His sleep was noted to have improved in 2008.  

A September 2007 psychological evaluation report noted decreased work efficiency with intermittent periods of inability to perform work tasks, depressed mood, sleep impairment, decreased concentration, irritability, fatigue and interpersonal difficulties.  

On VA PTSD examination in January 2008, the Veteran complained of sleep problems, self-destructive behavior, depression, anxiety, feeling of hopeless, mood swings, irritability and anger problems.  He also reported frequent panic attacks while drinking, although these stopped with sobriety.  In general, there had been a significant improvement in his psychiatric symptomatology with sobriety.  The Veteran denied any suicidal or homicidal thoughts.  The Veteran, who had a history of alcohol abuse, had recently sought treatment at a VA CDRP.  He continued to be treated for anxiety and alcohol abuse.  

The Veteran was married from 1990 to 1995.  The marriage produced one son whom he had not seen in seven years because the mother did not want the Veteran in the picture.  He had two other children ages six and seven with a girlfriend.  He saw them every other weekend.  At the time of the examination the Veteran reported living alone.  On a typical day he would get up shower and make a daily schedule.  He attended appointments and cleaned his apartment.  The Veteran reported that he enjoyed snowmobiling and going out with friends occasionally.  He also helped his friends work on their cars and helped a disabled neighbor.  Occupationally, following service discharge, the Veteran worked first in the plumbing industry and then refrigeration and air conditioning for 10 years.  He stopped working two years earlier following right ankle surgery and because he admitted himself to a VA program for alcohol abuse.  At the time of the examination he was working with vocational rehabilitation services at the VA and was considering starting his own business. 

The Veteran was described as reasonably groomed, appearing his stated age.  He was cooperative with the evaluation.  He did not display any unusual motor activity.  His receptive and expressive language functions appeared intact.  He did not evidence any thought or communication problems.  The Veteran was alert and oriented.  His concentration was adequate.  Memory, reality testing, judgment and insight were intact.  He did not display gross psychotic processes such as delusions or hallucinations.  He presented as interpersonally appropriate.  The examiner assigned a GAF of 55 consistent with moderate difficulty with social and vocational functioning due to symptoms of PTSD.  The examiner noted that the Veteran had unfortunately chosen to treat his psychiatric symptoms by abusing alcohol, which cost him greatly in terms of his personal wellbeing, relationships and employment.  There had been significant improvement after he became sober.  It was also noted that the Veteran was capable of caring for himself and his home.  He was also capable of maintaining strong social supports.   

An August 2008 counseling record addressing the Veteran's employability, noted that the Veteran presented as irritable and bitter.  The clinician noted decreased work efficiency, intermittent periods of inability to perform work tasks, depressed mood, sleep impairment, decreased concentration, irritability, fatigue and interpersonal difficulties.  The clinician indicated that the greatest difficulty stemmed from the Veteran's PTSD symptoms.  In this regard, it was noted that the Veteran had tried eight different medications but could not tolerate them due to the side effects.  Treatment consisted of outpatient group therapy.  He was also taking medication for sleep impairment.  The Veteran reported being on high alert most of the time.  He also endorsed panic attacks, concentration difficulties and feeling overwhelmed.  He struggled to remain engaged in social and work group settings because he felt easily overwhelmed.  The clinician described the Veteran as someone who was highly frustrated, rushed and with little control over his anger.  

A VA clinical treatment note in September 2008 reflected that the Veteran was dressed in neat casual clothes.  He was described as well-groomed with good rapport.  He was mildly anxious.  The Veteran denied suicidal or homicidal ideation. 

The Veteran underwent a VA PTSD examination in March 2009.  He complained of impaired sleep, nightmares, problems concentrating, hypervigilance, trouble maintaining significant romantic relationship, anxiety, panic attacks, heightened alertness, some paranoia, mood swings, re-experiencing symptoms, avoidance behaviors and increased arousal behaviors.  The Veteran denied suicidal or homicidal thoughts.  There was no history of psychiatric hospitalizations, although two years earlier he had participated in the CDRP and PTSD inpatient program at VA.  It was a month long program.  He saw a psychiatrist every few months for medication.  He had a history of criminal charges, including trespassing and assault, but no convictions.

The Veteran reported maintaining contact with a brother whom he saw every few months, as well as with a sister whom he saw every two weeks.  He had a third brother who lived in a different state with whom he had no contact.  He saw his mother several times a week, and she did his shopping.  The Veteran was married from 1990 to 1996 and had a 14 year old son from the marriage.  His son had recently visited him.  The Veteran also had two children from another relationship with whom he had not had any contact in years.  He stated that his most recent romantic relationship ended approximately three years earlier.  On a typical day he would wake-up at noon, take a shower and get dressed, to watch television.  He socialized with friends about once a week.  He enjoyed snowmobiling and fishing.  The Veteran reported that he stopped working after he sought treatment at VA CDRP four years earlier and because of surgery on his ankle.  Previously, he worked for a company for 10 years in the heating and air conditioning industry.  

On examination, the Veteran was described as reasonably well groomed and agreeable.  He was alert and oriented in all spheres.  Attention and concentration were adequate.  Verbalizations indicated thoughts were logical coherent and well organized.  There was no evidence of impaired thought or communication.  Receptive and expressive language functions appeared intact.  Speech was intelligible.  Recent and remote memory appeared to be adequate.  He did not display any gross psychotic symptoms such as delusions or hallucinations.  
The examiner assigned a GAF of 55 and opined that the Veteran's PTSD was productive of occasional decrease in work efficiency but generally functioning is satisfactory.  

At a hearing before the Board in August 2009, the Veteran reported trouble getting along with other people, as well as symptoms of depression, anxiety, impaired sleep under medications, flashbacks, mood swings, irritability and impaired concentration.  He endorsed panic attacks occurring as much as twice a day.  He testified that his mother did his shopping.  He regularly saw a psychiatrist every few months.  

Accordingly, the Veteran's primary psychiatric symptoms demonstrated in the record from April 11, 2006, to September 10, 2009, are consistent with the 30 percent disability rating.  The Veteran's primary psychiatric symptoms demonstrated in the record during the relevant period included irritability, difficulty sleeping, problems concentrating, depression, social isolation, anger problems, hypervigilance, low motivation, fatigue, some paranoia, problems with interpersonal relationships, intermittent periods of inability to perform work tasks, becoming easily overwhelmed, flashbacks and mood swings.  Although the Veteran reported weekly panic attacks, occurring as much as twice a day, these appear to have been related to substance abuse and subsided with sobriety.  The Veteran consistently denied suicidal or homicidal ideation.  The evidence shows that he admitted himself to a VA program to help with alcohol abuse and was treated for PTSD.  Thereafter, treatment consisted of outpatient treatment and medication.  

The medical evidence noted the GAF scores ranging from 48 to 55, with most scores being between 51 and 55, indicative of moderate symptoms (e.g., flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

On review of the evidence of record, the Board finds that the Veteran's PTSD from April 11, 2006, to September 10, 2009, most closely approximated the criteria for the assigned 30 percent rating.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  

While the Veteran had some social impairment, difficulty in establishing and maintaining effective work and social relationships was not shown.  In this regard, the Veteran related significant relationship problems.  He was married once and divorced and had a conflictual relationship with his ex-wife and ex-girlfriend, along with a reported history of criminal charges brought against him.  The Veteran had little to no contact with his children, ex-spouse or former girlfriend.  However, he related having friends and socializing on a weekly basis.  He helped friends with car problems as well as a disabled neighbor.  He had regular contact with two of his three siblings and saw his mother every week.  Although he reportedly spent most of his days alone watching television, he enjoyed snowmobiling and fishing.  

With regard to occupational impairment, the Veteran worked after service discharge in plumbing, and thereafter he worked for the same employer for 10 years in the heating and air conditioning industry.  He stopped working after he underwent ankle surgery and sought treatment at VA CDRP in approximately 2006.  Subsequently he participated in a vocational rehabilitation program and considered opening his own business, as well as going back to school, but he never did.  

Significantly, the VA examiner in March 2009 determined that the Veteran's PTSD was productive of occasional decrease in work efficiency but generally functioning was satisfactory, and the VA examiner in January 2008 noted moderate difficulty with social and vocational functioning due to symptoms of PTSD.  Additionally, in August 2008 a clinician noted decreased work efficiency, intermittent periods of inability to perform work tasks due to depressed mood, sleep impairment, decreased concentration, irritability, fatigue and interpersonal difficulties, which were mostly attributable to PTSD.  He struggled to remain engaged in social and work group settings because he felt easily overwhelmed.   

As for the effect of the Veteran's symptoms on judgment, thinking, or mood prior to September 11, 2009, on mental status examination, he was alert and oriented in all spheres.  Attention and concentration were adequate.  Judgment and insight were intact.  Thoughts were logical coherent and well organized.  There was no evidence of impaired thought or communication.  Receptive and expressive language functions appeared intact.  Speech was intelligible.  Recent and remote memory appeared to be adequate.  There was no evidence of psychosis, delusions, hallucinations or obsessive ritualistic behaviors.  The Veteran was consistently described as well-groomed, cooperative and agreeable, with good rapport.  

Upon review of the record, the Board finds the Veteran's symptoms did not result  in occupational and social impairment consistent with a higher 50 percent rating prior to September 11, 2009.  While the Veteran reported daily to weekly panic attacks, there was no history of suicidal or homicidal ideation, the GAF scores assigned on examination prior to September 11, 2009 do not suggest that such symptoms affected the Veteran's functioning to a degree suggesting a higher rating.  Moreover, the GAF scores predominantly in the range of 51 to 55 assigned do not reflect that the examiners felt the Veteran experienced more than mild to moderate symptoms or difficulty in establishing and maintaining effective work and social relationships, as would be suggested by consistent GAF scores of 50 or less.  Indeed, the examiners and treating clinicians who treated the Veteran described the Veteran's occupational and social impairment as consistent with the criteria for only a 30 percent rating.   

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his psychiatric disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent from April 11, 2006 to September 10, 2009.

Effective September 11, 2009

A September 2009 private psychiatric evaluation report recorded a history of inpatient psychiatric hospitalizations at VA for CDRP in 2006, for about one month, plus hospitalization for PTSD at the VA for about one month in 2007.  Since 2004 he was seen on an outpatient basis, regularly, and treated with medication.  The Veteran reported symptoms of hypervigilance, mood swings, crying spells, impaired sleep, nightmares, poor concentration, and irritability.  He was socially withdrawn and spent most of his days alone.  The psychiatrist noted a history of work in the heating and air conditioning field for several years.  He had married once and divorced, and currently lived alone.  The psychiatrist noted that the Veteran's appearance was disheveled.  He was oriented.  Long term memory appeared affected.  The psychiatrist opined that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to suicidal ideation, near continuous panic or depression affecting the ability to function independently, and effectively.  There was also neglect of personal appearance and hygiene, along with difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  The psychiatrist assigned a GAF score of 45 and added that for VA purposes, the appropriate VA disability rating was 70 percent.

On VA PTSD examination in June 2011, the Veteran reported symptoms of depression, irritability, anhedonia, sleep disturbance, anxiety, chronic sleep impairment, and poor concentration.  He also related being easily stressed and overwhelmed.  The Veteran endorsed suicidal ideation.  He reported being followed by a psychiatrist for mental health care until recently when he terminated the relationship because he perceived that psychiatrist as a liar.  The examiner indicated that the Veteran appeared to experience difficulty maintaining employment because of excessive emotional distress, low frustration tolerance, being easily overwhelmed, low motivation, and anxiety around others.  The examiner found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  A GAF score of 45 was assigned.  

Accordingly, effective September 11, 2009, the evidence reflects that the Veteran's PTSD symptoms increased in severity.  Specifically, in 2009 a psychiatrist noted that the Veteran's memory appeared to be impaired.  There was neglect of personal appearance and hygiene.  There appeared to be increased social isolation and anxiety.  Additionally, on VA examination in 2011 the Veteran endorsed suicidal ideation.  

In 2009, the psychiatrist determined that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to suicidal ideation, near continuous panic or depression affecting the ability to function independently, and effectively.  There was difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  Similarly, the VA examiner in 2011 found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Significantly, both the psychiatrist in 2009 and the VA examiner 2011 assigned GAF scores of 45, indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Based on the above findings, and after resolving all doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent rating were more nearly approximated effective September 11, 2009.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To this extent only, the appeal is granted at this time.

As discussed below, whether the Veteran is entitled to an evaluation in excess of 70 percent for PTSD is being remanded for further development.


ORDER

An initial disability rating in excess of 30 percent for posttraumatic stress disorder is from April 11, 2006 to September 10, 2009, is denied.

Effective September 11, 2009, an evaluation of 70 percent for posttraumatic stress disorder is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

At the outset the Board finds that there are outstanding VA treatment records which may contain information and evidence relevant to the Veteran's claim for a rating higher than 70 percent for PTSD.  In this regard, the Veteran has reported that he receives treatment at VA for his psychiatric disorder, and it appears he was admitted in October 2011 for alcohol abuse and general psychiatric treatment.  The medical evidence of record, however, dates only from April 2011 and prior thereto.  When an increase in the level of a disability is at issue, the primary concern is the present level of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  To ensure that there is an adequate record upon which to decide the Veteran's claim, the Board finds that a remand is necessary to obtain any updated VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Further, as the last VA PTSD compensation examination was conducted over five years ago, the Board finds that remand for a new VA examination is also warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Next, the Board notes that in a January 2012 rating decision the RO granted entitlement to a TDIU effective June 20, 2011.  The Veteran filed a timely notice of disagreement with the date of the assigned rating, and a statement of the case was issued in December 2015.  The Veteran submitted a timely VA Form 9 indicating that he wanted to testify at a Travel Board or video conference hearing, whichever became available first, to address the claim of entitlement to an earlier effective date for the grant of a TDIU.  Although the issue was certified to the Board, the requested Board hearing has not been held and there is no indication that the request has been withdrawn.  He is entitled to a hearing on appeal in this matter, and his request must be honored.  38 C.F.R. § 20.700 (2015).  Therefore, the appeal must be remanded so the Veteran can be scheduled for a Board hearing on the above-cited issue as requested.  38 C.F.R. § 20.704 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA and private medical records pertaining to care for PTSD dated since April 2011 with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA psychiatric examination to address the extent and severity of his PTSD.  The claims file must be made available to the examiner.  All necessary tests are to be conducted.  The examiner must address all symptomatology caused by the Veteran's psychiatric disorder and its impact on his occupational and social functioning.  

3.  The RO should schedule the Veteran for a Travel Board hearing (or a video conference hearing in the alternative if he so desires) at the RO to address the claim for entitlement to an effective date prior to June 20, 2011 for the grant of entitlement to a TDIU.  The case should thereafter be processed in accordance with established appellate practices.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Then, adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


